COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC v.
                            Preston Marshall, Individually and Rusk Capital
                            Management, L.L.C.

Appellate case number:      01-16-00636-CV

Trial court case number:    2015-35950

Trial court:                11th District Court of Harris County

       Paul J. Dobrowski, Jeffrey C. Alexander, C. Davis Bradford, Akilah F. Craig, and
the law firm Dobrowski, Larkin & Johnson, LLP have filed an unopposed motion to
withdraw as counsel for appellees, Preston Marshall, Individually and Rusk Capital
Management, L.L.C., in this appeal. Max L. Tribble, Neal S. Manne, John P. Lahad,
Shawn D. Blackburn, and Colin M. Watterson have filed their notice of appearance as
counsel for appellees and designation of Max L. Tribble as appellees’ lead counsel in this
appeal. See TEX. R. APP. P. 6.1(c), 6.2. Accordingly, the motion is granted. See id.
6.5(b), (d).
       The Clerk of this Court is directed to note on this Court’s docket the withdrawal of
Paul J. Dobrowski, Jeffrey C. Alexander, C. Davis Bradford, Akilah F. Craig, and the law
firm of Dobrowski, Larkin & Johnson, LLP as counsel for appellees.
       It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                      Acting individually

Date: March 14, 2017